Order entered July 15, 2022




                                     In The
                             Court of Appeals
                      Fifth District of Texas at Dallas

                              No. 05-21-01043-CR

                      JOSEPH DEAN FISHER, Appellant

                                        V.

                      THE STATE OF TEXAS, Appellee

              On Appeal from the 422nd Judicial District Court
                         Kaufman County, Texas
                  Trial Court Cause No. 20-00307-422-F

                                     ORDER

      Appellant’s brief was due Mach 9, 2022. When it was not timely filed

despite our granting an extension, we abated for a hearing. The trial court held a

May 16, 2022 hearing and determined appellant desired to appeal and that counsel

had not abandoned the appeal. Counsel represented to the trial court that he would

file appellant’s brief “Next Monday, one week from today, seven days.” We

adopted those findings and ordered appellant’s brief filed by June 24, 2022. We

cautioned counsel that the failure to file a brief or communicate with the Court by
that date would result in the Court taking whatever actions it deems appropriate to

ensure this appeal proceeds in a more timely fashion, which could include

removing counsel and abating for the appointment of new counsel. To date, no

brief has been filed and we have had no communication from appellate counsel.

       We again ORDER the trial court to conduct a hearing to determine why

appellant’s brief has not been filed. The trial court shall make appropriate findings

and recommendations, including whether it is necessary to appoint new counsel to

assure effective representation.

       We ORDER the trial court to transmit a record of the proceedings, which

shall include written findings and recommendations, to this Court within

TWENTY DAYS of the date of this order.

       We DIRECT the Clerk to send copies of this order to the Honorable Shelton

Gibbs, IV, Presiding Judge, 422nd Judicial District Court; and to counsel for all

parties.

       This appeal is ABATED to allow the trial court to comply with the above

order. The appeal shall be reinstated twenty days from the date of this order or

when the Court finds it appropriate to do so.



                                                /s/   BILL PEDERSEN, III
                                                      JUSTICE